11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Diomico Albert Galindo
Appellant
Vs.       Nos. 11-02-00053-CR & 11-02-00054-CR B Appeals from Harris County
State of Texas
Appellee
 
The trial court convicted appellant, upon his
pleas of guilty, of the offenses of jumping his bail bond and failure to appear
in Cause No. 11-02-00053-CR and of the offense of aggravated robbery in Cause
No. 11-02-00054-CR.  Pursuant to plea
bargain agreements, the trial court assessed appellant=s punishment at confinement for 10 years in
each case.  Appellant filed general
notices of appeal.  We dismiss the
appeals for want of jurisdiction.
The general
notices of appeal do not comply with the requirements of TEX.R.APP.P.
25.2(b)(3).  The Court of Criminal
Appeals has held that, where punishment is assessed pursuant to a plea bargain
agreement, the notice of appeal must comply with Rule 25.2(b)(3) to invoke the
appellate jurisdiction of this court. 
Cooper v. State, 45 S.W.3d 77 (Tex.Cr.App.2001).
The appeals are
dismissed for want of jurisdiction.
 
PER CURIAM
 
November 14, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.